Citation Nr: 1004195	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial compensable rating for 
gastroesophageal reflex disease (GERD).

2.  Entitlement to a rating in excess of 10 percent for a 
right knee sprain. 

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disability, status-post meniscectomy.  

4.  Entitlement to an increased rating for a lumbosacral 
strain with early degenerative joint disease, rated as 40 
percent disabling prior to August 1, 2007, and 20 percent 
disabling thereafter, to include the propriety of the 
reduction to 20 percent effective August 1, 2007. 

5.  Whether there is new and material evidence to reopen a 
claim of service connection for residuals of a neck injury.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to March 1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2010 statement, which postdated RO certification 
of the claims to the Board, the Veteran requested a Board 
video hearing.  See January 2010 Appeal Status Election.  
This hearing must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 
38 U.S.C.A. § 7104(a) ("claimant has right to a hearing 
before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) 
and (c)(1), 19.9, 19.25, 20.700, 20.704).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

Accordingly, the case is REMANDED for the following action:

Make the necessary arrangements to 
schedule the appellant for a video-
conference hearing at the RO and notify 
him of the scheduled hearing at the 
latest address of record.  A copy of the 
notice provided to the Veteran of the 
scheduled hearing should be placed in the 
record.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

